Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL ACTION
Amendment Entry
1.	Applicant’s response to the Office Action mailed 8/7/20 is acknowledged (paper filed 11/9/20). In the amendment filed therein claims 1, 2, 5, 8, and 9 were modified. Claims 6 and 7 are canceled without prejudice or disclaimer. New claims 10-14 were added. Currently claims 1-5 and 8-14 are pending and under consideration.
2.	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other
 Information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the examiner on form PTO-892 or applicant on form PTO-1449 lists the references, they have not been considered. See references listed on pages 41-45 of the specification.  
4. 	The information disclosure statement filed 11/9/20 has been considered as to the merits before Final Action.

NEW GROUNDS OF REJECTIONS NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

I.	Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PG Pub No. US 2004/0219160 A1 to Tzianabos et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657).
 Tzianabos et al. disclose methods for treating asthma and allergic conditions by promoting the development of regulatory T lymphocytes (Treg cells) using zwitterionic polymers. Suitable zwitterionic polymers include bacterial capsular polysaccharides, such as PSA1, PSA2, PSB, or CPI (paragraphs 0015-0019 and 0076). 
More specifically, Tzianabos et al. disclose a method for treating asthma which involves administering to a subject having asthma an isolated polymer in an effective amount to treat the asthma, wherein the polymer is B. fragilis polysaccharide A (paragraph 0029). An effective amount to treat an allergic condition in a subject is an amount that is sufficient to slow the progression of, or ameliorate, the condition in the subject (paragraph 0099). Those of skill in the art will recognize how to assess the effectiveness of a treatment designed to alleviate an allergic condition or asthma in a subject, using accepted clinical and laboratory measurements. 


It is further noted that Tzianabos et al. do not expressly disclose the subset of cytokines that are controlled, or that IL-10 is increased. However, Tzianabos et al. expressly disclose that their method is useful for the treatment of asthma. 
Tzianabos et al. differ from the instant invention in not specifically teaching the treatment of inflammatory bowel disease.
However, Dohi et al. disclose that abrogation of mucosal T cell homeostasis by exaggerated not only T helper 1, but also T helper 2 cells is a major problem that leads to intestinal inflammation (see page 651, left col.). Furthermore, Dohi et al. disclose that although it has been shown that T helper 1-type immune responses are key players in the induction of intestinal inflammation in mice colitis models and also in inflammatory bowel diseases in humans, studies in murine colitis models clearly show that T helper 2-type responses are also involved in the pathophysiology of the intestinal inflammation. Both regulatory type T cells and T helper 17 cells are involved to down- or upregulate aberrant T helper 1 and 2 cell responses (see page 651, left col.). In addition, Dohi et al. disclose that understanding the cellular and molecular mechanisms of crosstalk among T helper 1, 2, 17 and T regulatory 1 cells is central for the prevention or treatment of inflammatory bowel diseases (see page 651, left col.). 

It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to use Tzianabos et al.’s method to reduce or treat inflammatory bowel disease in a patient or individual that has an imbalance of T-helper cells such as Thl, Th2 and Th subset as taught by Dohi et al. comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A and thus to expect that the treatment of said inflammatory bowel disease would involve a decrease or reduction in elevated levels, amounts or production of the cytokines associated with or is a characteristic of inflammatory bowel disease, and thus correct the imbalance of T-helper cells such as Thl, Th2 and Th subset as taught by Dohi et al. in the patient, especially since Dohi et al. disclose that both regulatory type T cells and T helper 17 cells are involved to down-or upregulate aberrant T helper 1 and 2 cell responses.


II.	Claims 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PG Pub No. US 2003/0219413 A1 to Comstock et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657).
Comstock et al. disclose a method for the production and isolation of capsular polysaccharide A (PSA) of Bacteroides fragilis. The disclosed method provides a pure capsular polysaccharide (paragraph 0038). Comstock et al. also disclose a method of treating or preventing inflammatory bowel disease, comprising administration of an effective amount of a population of bacterial cells stably expressing a specific capsular polysaccharide to treat or prevent the inflammatory bowel disease (paragraph 0039). The specific capsular polysaccharide is PSA. 

Comstock et al. disclose method steps identical to that of the instantly claimed method, the outcome that the T-helper cell profile in an individual is balanced and cytokine production in an individual is controlled would necessarily result.  
Comstock et al. differ from the instant invention in not specifically teaching the treatment of inflammatory bowel disease.
However, Dohi et al. disclose that abrogation of mucosal T cell homeostasis by exaggerated not only T helper 1, but also T helper 2 cells is a major problem that leads to intestinal inflammation (see page 651, left col.). Furthermore, Dohi et al. disclose that although it has been shown that T helper 1-type immune responses are key players in the induction of intestinal inflammation in mice colitis models and also in inflammatory bowel diseases in humans, studies in murine colitis models clearly show that T helper 2-type responses are also involved in the pathophysiology of the intestinal inflammation. Both regulatory type T cells and T helper 17 cells are involved to down- or upregulate aberrant T helper 1 and 2 cell responses (see page 651, left col.). In addition, Dohi et al. disclose that understanding the cellular and molecular mechanisms of crosstalk among T helper 1, 2, 17 and T regulatory 1 cells is central for the prevention or treatment of inflammatory bowel diseases (see page 651, left col.). 


It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to use Comstock et al.’s method to reduce or treat inflammatory bowel disease in a patient or individual that has an imbalance of T-helper cells such as Thl, Th2 and Th subset as taught by Dohi et al. comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A and thus to expect that the treatment of said inflammatory bowel disease would involve a decrease or reduction in elevated levels, amounts or production of the cytokines associated with or is a characteristic of inflammatory bowel disease, and thus correct the imbalance of T-helper cells such as Thl, Th2 and Th subset as taught by Dohi et al. in the patient, especially since Dohi et al. disclose that both regulatory type T cells and T helper 17 cells are involved to down-or upregulate aberrant T helper 1 and 2 cell responses.

III.	Claims 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PG Pub No. US 2004/0219160 A1 to Tzianabos et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) and further in view of
Lee et al. (Clinical Chemistry and Laboratory Medicine, Vol. 46, No. 7, July 1, 2008, 997-1003) and Stenvinkel et al. (Kidney International, Vol. 67 (2005), pp. 1216-1233).
Please see Tzianabos et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) as set forth above.
Tzianabos et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) differ from the instant invention in not specifically teaching a reduction in TNFα or increased production of IL-10.

Stenvinkel et al. disclose that although a large number of pro- and anti-inflammatory cytokines are of importance, available data suggest that the anti-inflammatory cytokine interleukin (IL)-1O and the mainly proinflammatory cytokines IL-6 and tumor necrosis factor-a (TNF-a) may play important roles in the development of Th imbalance, CVD and wasting in the uremic milieu (see page 1216, left col., 1st paragraph). This implies or suggests that an increase in proinflammatory cytokines such as IL-6 and TNF-a in patients with pelvic disease inflammatory (as taught by Lee et al.) would cause an imbalance of Th or T-helper cells (e.g.; (Thl,Th2 imbalance) in said patients.
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to use Tzianabos et al. in view of Dohi et al.’s method to reduce or treat pelvic inflammatory disease in a patient or individual that has an imbalance of T-helper cells comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A, and thus to expect that the treatment of the pelvic inflammatory disease in the patient or individual would involve a decrease or reduction in elevated levels, amounts or production of cytokines such as IL-6, IL-1β, and TNF-a as taught by Lee et al. as being associated with or is a characteristic of pelvic inflammatory disease, and thus correct 
One having ordinary skill in the art would have been motivated, to use Tzianabos et al.in view of Dohi et al.’s method to reduce or treat pelvic inflammatory disease in a patient or individual that has an imbalance of T-helper cells comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A, and thus to expect that the treatment of the pelvic inflammatory disease in the patient or individual would involve a decrease or reduction in elevated levels, amounts or production of cytokines such as IL-6 and IL-1β, and TNF-a as taught by Lee et al. as being associated with or is a characteristic of pelvic inflammatory disease, and thus correct the imbalance of Th or T-helper cells in the patient caused by proinflammatory cytokines such as IL-10 and TNF-a as taught by Stenvinkel et al.
It should be noted that it is obvious to treat pelvic inflammatory disease individuals or patients including patients with pelvic inflammatory disease that have diseases such as multiple sclerosis since pelvic inflammatory disease (IBD) is also found among people with Multiple sclerosis or is also associated with people with Multiple sclerosis.

IV.	Claims 8-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PG Pub No. US 2003/0219413 A1 to Comstock et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) and further in view of
Lee et al. (Clinical Chemistry and Laboratory Medicine, Vol. 46, No. 7, July 1, 2008, 997-1003) and Stenvinkel et al. (Kidney International, Vol. 67 (2005), pp. 1216-1233).

Comstock et al. in view of Dohi et al. (Current Opinion in Gastroenterology 2006, 22:651-657) differ from the instant invention in not specifically teaching a reduction in TNFα or increased production of IL-10.
Lee et al. disclose that pro-inflammatory cytokines including IL-6, IL-1β, and TNFα are significantly elevated in patients with pelvic inflammatory disease (see abstract). This means or implies that a treatment of pelvic inflammatory disease would involve a decrease, lowering or control of pro-inflammatory cytokines production including IL-6 and IL-1β, and TNFα.
Stenvinkel et al. disclose that although a large number of pro- and anti-inflammatory cytokines are of importance, available data suggest that the anti-inflammatory cytokine interleukin (IL)-1O and the mainly proinflammatory cytokines IL-6 and tumor necrosis factor-a (TNF-a) may play important roles in the development of Th imbalance, CVD and wasting in the uremic milieu (see page 1216, left col., 1st paragraph). This implies or suggests that an increase in proinflammatory cytokines such as IL-6 and TNF-a in patients with pelvic disease inflammatory (as taught by Lee et al.) would cause an imbalance of Th or T-helper cells (e.g.; (Thl,Th2 imbalance) in said patients.
It would have been obvious to one having ordinary skill in the art, at the time the claimed invention was made, to use Comstock et al. in view of Dohi et al.’s method to reduce or treat pelvic inflammatory disease in a patient or individual that has an imbalance of T-helper cells comprising administering to the patient or individual an 
One having ordinary skill in the art would have been motivated, to use Comstock et al. in view of Dohi et al.’s method to reduce or treat pelvic inflammatory disease in a patient or individual that has an imbalance of T-helper cells comprising administering to the patient or individual an amount of the zwitterionic polysaccharide, B. fragilis capsular polysaccharide A, and thus to expect that the treatment of the pelvic inflammatory disease in the patient or individual would involve a decrease or reduction in elevated levels, amounts or production of cytokines such as IL-6 and IL-1β, and TNF-a as taught by Lee et al. as being associated with or is a characteristic of pelvic inflammatory disease, and thus correct the imbalance of Th or T-helper cells in the patient caused by proinflammatory cytokines such as IL-10 and TNF-a as taught by Stenvinkel et al.
It should be noted that it is obvious to treat pelvic inflammatory disease individuals or patients including patients with pelvic inflammatory disease that have diseases such as multiple sclerosis since pelvic inflammatory disease (IBD) is also found among people with Multiple sclerosis or is also associated with people with Multiple sclerosis.

Response to Arguments
	Applicant amendments and arguments were found persuasive. Accordingly new grounds of rejections are presented herein. 

6.	For reasons aforementioned, no claims are allowed.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Hoteling 
1/16/21

/LISA V COOK/Primary Examiner, Art Unit 1642